Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 11 May 2022. The drawings were received on 11 May 2022.  While the replacement drawing overcomes the previous drawing objection, it is still objected to for a different reason, as discussed below. 
The substitute specification has been entered and overcome the objections to the disclosure with respect to description figure 5 and the description of figure 4 on page 10. It is noted that the substitute specification did not include the preliminary amendment of 22 January 2020. 
The amendments to the claims have overcome the 35 USC 112(B) rejection over claim 5. 
The terminal disclaimer filed on 11 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. application 16/632890 has been reviewed and is NOT accepted.
The remaining objections and rejections have been modified in view of the subjected specification and the amendments to claims 7 and 17.
Drawings
The drawings are objected to because in figure “S40O” should be “S400”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
  The specification teaches, for example on page 4, lines 6, 8 and 9; page 6, line 7 and line 1 on page 13, that the invention are polymer microspheres. Line 7, page 4; line 6, page 6 and lines 25-30 on page 12 in the specification  teach the invention are sub-microsphere having a size in the taught size range of 20 nm to less than 1000 nm, or less than 1 micron. Microspheres, by definition in the art, are micron sized spheres, which are spheres having a size of 1 micron, or 1000 nm, up to less than 1 mm. Thus it is unclear if the disclosed polymer sphere are microspheres as taught in the majority of the specification or sub-microspheres as taught on line 7, page 4; line 6, page 6 and lines 25-30 on page 12 in the specification. 
Applicants should refer to parts a-c in figure 3, 4, 6 and 7 in the “Description of Drawings” section of the specification. 
Finally, the description of figure 4 on page 16, lines 8-12 do not reflect what is shown by the graphs of figures 4(a)-4(c) in that the specification does not discuss how the relative distance of the graphs and “C line” and “T line” in figure 4(c) relate to the detection of  procalcitonin. Appropriate correction is required.
Response to Arguments
The amendments to line 7, page 4; line 6, page 6 and line 25 on page 12 in the specification changing “microsphere” to “sub-microsphere” did not overcome the objection with respect to the meaning of “microsphere” since the remainder of the specification uses the term “microsphere” to define the fluorescent spherical particles. The objection is maintained. Applicants did not address the objections to the disclosure with respect to the reference to the figure parts in the “Description of Drawings” section of the specification. Therefore, this objection is maintained. The amendments to page 16 did not clarify how the relative distance of the graphs and “C line” and “T line” in figure 4(c) relate to the detection of  procalcitonin. This objection is maintained.
Claim Objections
Claim 5 is objected to because of the following informalities:  In this claim, the conjunction “and” should between “aromatic hydrocarbons” and the second “dichloromethane”; not between “1,2-dichlorethane” and “aromatic hydrocarbons”.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is now indefinite since it lists “dichloromethane” twice.
Claims 7 and 17 teach the polymer microsphere is a sub-microsphere. This teaching makes the claims indefinite since microspheres are different from sub-microsphere in that microspheres by definition have a size of 1 micron up to 1 mm and the claimed sub-microsphere have a size of 0.020-1 micron. Thus the claims are indefinite as to what is the size of the claimed spherical particles; 1 micron up to 1 mm or 0.020-1 micron. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-12 of copending Application No. 16/632,890 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the near-infrared II polymer fluorescent microspheres which emit a wavelength in the range of 1000-1700 nm under excitation light of less than 1000 nm present in the claimed test scripts of claims 1 and 3-12 are produced by a process that is identical to the process of claims 1 and 3-12 of this application. Since the fluorochrome of the claims of copending Application No. 16/632,890 is the same as those of claim 3 of this application, they emit a wavelength in the range of 1000-1700 nm under excitation light of less than 1000 nm. Thus the claims in copending Application No. 16/632,890 suggest the process of claims 1-12 of this application and the microsphere of claim 13 of this application. 
Since applicants admit in the specification that the claimed process produces microsphere having the structure of claim 14, the near-infrared II polymer fluorescent microspheres present in the claimed test scripts of claims 1 and 3-12 are produced by a process that is identical to the process of claims 1 and 3-12 of this application would inherently have the structure of claim 14 and the composition and size range of claims 15-17 of this application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The terminal disclaimer filed on 11 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. application 16/632890 has been reviewed and is NOT accepted. Therefore, the provisional rejection is maintained.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
The person who has signed the disclaimer has not stated the extent of the applicant’s or assignee’s interest in the application/patent. See 37 CFR 1.321(b)(3).
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership. A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/24/22